This is a case between the transferee of an execution and the defendant in fi. fa. It involves no question of a bona fide purchaser. It appears that the judgment was levied on a described automobile as the property of the defendant in execution, and the fact of levy was entered on the execution docket of the court; that the levying officer left the property in the possession of the defendant subject to his order and received from the defendant a receipt therefor; that the property was advertised for sale on the next succeeding sale date after the levy; that this property has never been surrendered to the sheriff or his deputy by the defendant although personal demand was made on him; that in reply to this demand the defendant misinformed the sheriff and stated that the judgment had been paid; and that this levy has never been dismissed or otherwise disposed of, and is still pending in the court and appears as pending and undisposed of on the execution docket of the court rendering the judgment. Under the rulings inMcCaskill v. First National Bank of Bainbridge, 27 Ga. App. 391
(108 S.E. 819), and cit., the proceedings here constituted such a bona fide public effort on the part of the transferee to enforce the judgment as would prevent its dormancy.